DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This actions is in response to response filed on 6/29/2021.  This action is FINAL

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kore et al. (2016/0147211 A1) further in view of Narayanan et al. (US 2016/0378630 A1), Sandler et al. (US 2014/0115487 A1) and Remis et al. (US 2018/0107476 A1).
As per claim 1, Kore et al. teaches the invention as claimed including, “A method of using a dongle comprising:
connecting the dongle to a USB port of local control circuitry of a building equipment system;”
Kore et al. teaches attaching a hardware device (dongle) to a facility system device (0054-0059).  Also see figure 2 (dongle 206).
“remotely communicating with the building equipment system via the dongle; and”
Kore further teaches that the hardware device can establish a connection with the facility system device.  A mobile device can establish a connection with the hardware device (0059).  The hardware device can act as an intermediary allowing the facility system device and the mobile device to exchange information (0060).
“downloading firmware from the dongle and to a processor of the 
local control circuitry.”
Kore teaches, configuring the facility system device can include updating a firmware version of the facility system device.  The pass-through mode, can additionally be used to upgrade facility system device firmware.  For example the mobile device can download a newer version and provide the new version to the facility system device via the wireless connection (0044). Also see 0019, 0012, 0026 and 0060.
Kore further teaches, the tag can be used in a pass-through mode where the mobile device 102 can communicate directly with a controller of the facility system device upon activation of the tag by the mobile device 102. Communication with the controller can allow the mobile device 102 to receive operating information associated with the device and/or debug an error state associated with the facility system device 104 (0033).
though a USB port of the local control circuitry.
	Narayanan et al. teaches a wireless communication adaptor may be coupled to the communication subsystem on the networking devices to provide for wireless communication utilized between the networking device and the monitoring system.  The wireless communication adaptor may be a wireless communication dongle.  The wireless communication adaptor is a USB Bluetooth communication adapter that connects to the communication port (local controller circuitry) of the communication subsystem and that is configured to allow the communication subsystem to receive to receive Bluetooth communication (0031).  Also see figure 7.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kore et al. with Narayanan et al. because both teach the use of a dongle to wirelessly connect to a device.  Narayanan et al. teaches that the dongle can be a USB adapter that is plugged into the device.  Plugging in a USB adaptor to add a wireless connection to a device is well known to one of ordinary skill in the art.  This will allow a computer system that does not have a wireless connection to now have one.  One will now be able to connect to the device from a remote location to monitor/configure it and would have been obvious to try.
	“monitoring a parameter of the building equipment system enabled by the downloading of the firmware; and”	Kore et al. teaches, testing whether the system is functioning properly.  The response of the facility system device can be determined by connecting “pass-though” to a controller of the facility system deice using the mobile device (0046).  A notification regarding the functionality of the facility system device is provided to the user via the mobile device.  A user may collect 
	Kore further teaches, the mobile device can determine the type of the facility system device and/or firmware version.  The mobile device can then acquire another version and provide it to the facility system device via the wireless connection (0044).  Also see 0009, 0045 and 0060.  However Kore et al. does not explicitly appear to teach “monitoring a parameter of the building equipment system enabled by the downloading of the firmware”
	Remis et al. teaches an electronic device that can receive and update firmware of a voltage regulation device.  Remis further states that firmware is a type of software that provides, control, monitoring, and other essential functions in an electronic device (0039).  Therefore Remis et al. teaches that the firmware of a device enables monitoring of the device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kore et al. with Remis et al. because both teach the process of updating firmware of an electric/control device. Kore teaches the monitoring of operating information.  Remis et al. teaches that monitoring of an electronic/control device is done from firmware.  Therefore when Kore et al. is updating/replacing firmware with updated/downloaded firmware, the new firmware will continue to enable the monitoring of operating information. 
	“sending parameter data associated with the monitoring of the parameter directly to a cloud server by a wireless transmitted of the dongle.”
	Kore et al. teaches, hardware device 206 (dongle) can receive operating information associated with the facility system device 204 from the facility system device.  Then the mobile device can receive the operating information from the hardware device (0060).  A user may 
	However Kore et al. and Narayanan et al. do not explicitly appear to teach “sending parameter data associated with the monitoring of the parameter directly to a cloud server by a wireless transmitted of the dongle”
	Sandler et al. teaches a method for providing remote service for a local customer.  A remote representative is connected with a cloud controller (cloud server).  The cloud controller is in communication with an electronic device, thereby permitting the electronic device to communicate with the remote representative system.  Connecting a dongle in communication with the local customer system, with the electronic device and permitting, though the cloud control and the dongle, control and access to the local customer system by the remote representative system (0011).  As can be seen in figure 1b the dongle can be hardwired to the smartphone.  Therefore the examiner is interpreting the dongle hardwired to the smartphone as the dongle. Together they form a dongle that can from a direct wifi, 3g or 4g connection to a cloud as shown in figure 1b.
It would have been obvious to one or ordinary skill in the art before the effecting filing date to modify Kore et al. and Narayana et al. with Sandler et al. because all teach a method of remote monitoring a system by connecting a dongle that allows wireless communication.  Sandler et al. teaches a cloud controller that is between the dongle connected to the local customer and the remote representative.  Communication is permitted though the cloud controller to allow the local customers system and the remote representatives system to communicate with one another.  The use of a cloud controller (cloud server) as an intermediary between remote connections is well known to one of ordinary skill in the art.  This will allow a 
	 As per claim 2, Kore et al .further teaches, “The method set forth in claim 1 further comprising:
uploading data from the local control circuitry and to a storage medium of the dongle.”
	Kore et al. further teaches, hardware device 206 (dongle) can receive operating information associated with the facility system device 204 from the facility system device.  Then the mobile device 202 can receive the operating information from the hardware device (0060).  The examiner states that it would be inherent to one of ordinary skill in the art that if the dongle is receiving information and then later sending it, that the dongle is saving/caching the information to send it to the mobile device.  
As per claim 8, Kore et al. further teaches, “The method set forth in claim 1, wherein the building equipment system is an elevator system.”	Kore et al. teaches that the facility system can be an elevator system (0021).
As per claim 9, Kore et al. further teaches, “  The method set forth in claim 1 further comprising: 
sending a service command by a user of a mobile device; 
wirelessly receiving the service command by the dongle; 
downloading the service command from the dongle to the processor.
Kore et al. teaches a facility system device, receiving operating information at a mobile device from the facility system device via a wireless connection, displaying a menu associated 
As per claim 10, Sandler et al. further teaches, “The method set forth in claim 9, wherein the service command is remotely sent through a cloud server.
Sandler et al. teaches a method for providing remote services for a local customer.  A remote representative is connected with a cloud controller (cloud server).  The cloud controller is in communication with an electronic device, thereby permitting the electronic device to communicate the remote representative system.  Connecting a dongle in communication with the local customer system, with the electronic device and permitting, through the cloud control and the dongle, control and access to the local customer system by the remote representative system (0011).
As per claim 11, Kore et al. further teaches, “The method set forth in claim 9, wherein the service command is remotely sent through a mobile application. 
The Facility device can be configured though the use of a mobile application on a mobile device (0010).  Also see 0009.
As per claim 12, Kore et al. teaches the invention as claimed including, “A method of using a dongle comprising:
connecting the dongle to a USB port of a building equipment system; and”
Kore et al. teaches attaching a hardware device (dongle) to a facility system device (0054-0059).  Also see figure 2 (dongle 206).
remotely communicating with the building equipment system via the dongle, wherein the dongle facilitates wireless connectivity between the building equipment system and a mobile device.”
Kore further teaches that the hardware device can establish a connection with the facility system device.  A mobile device can establish a connection with the hardware device (0059).  The hardware device can act as an intermediary allowing the facility system device and the mobile device to exchange information (0060).  A mobile device can establish a wireless connection with the hardware device (dongle) (0059). Also see figure 2.
However Kore et al. does not explicitly appear to teach the dongle being connected thought a USB port.
	Narayanan et al. teaches a wireless communication adaptor may be coupled to the communication subsystem on the networking devices to provide for wireless communication utilized between the networking device and the monitoring system.  The wireless communication adaptor may be a wireless communication dongle.  The wireless communication adaptor is a USB Bluetooth communication adapter that connects to the communication port (local controller circuitry) of the communication subsystem and that is configured to allow the communication subsystem to receive to receive Bluetooth communication (0031).  Also see figure 7.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kore et al. with Narayanan et al. because both teach the use of a dongle to wireless connect to a device.  Narayanan et al. teaches that the dongle can be a USB adapter that is plugged into the device.  Plugging in a USB adaptor to add a wireless connection to a device is well known to one of ordinary skill in the art.  This will allow a computer system that 
	“monitoring a parameter of the building equipment system enabled by the download of the firmware; and”
Kore et al. teaches, testing whether the system is functioning properly.  The response of the facility system device can be determined by connecting “pass-though” to a controller of the facility system deice using the mobile device (0046).  A notification regarding the functionality of the facility system device is provided to the user via the mobile device.  A user may collect operating information from the facility system device, such a history, live events, battery events and other information (0048).  Also see 0033-0034 and 0053.
	Kore further teaches, the mobile device can determine the type of the facility system device and/or firmware version.  The mobile device can then acquire another version and provide it to the facility system device via the wireless connection (0044).  Also see 0009, 0045 and 0060.  However Kore et al. does not explicitly appear to teach “monitoring a parameter of the building equipment system enabled by the downloading of the firmware”
	Remis et al. teaches an electronic device that can receive and update firmware of a voltage regulation device.  Remis further states that firmware is a type of software that provides, control, monitoring, and other essential functions in an electronic device (0039).  Therefore Remis et al. teaches that the firmware of a device enables monitoring of the device. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kore et al. with Remis et al. because both teach the process of updating firmware of an electronic/control device. Kore teaches the monitoring of operating information.  Remis et al. teaches that monitoring of an electronic/control device is done from firmware.  Therefore 
	“sending parameter data associated with the monitoring of the parameter directly to a cloud server by a wireless transmitter of the dongle.”
Kore et al. teaches, hardware device 206 (dongle) can receive operating information associated with the facility system device 204 from the facility system device.  Then the mobile device can receive the operating information from the hardware device (0060).  A user may collect operating information from the facility system device, such a history, live events, battery events and other information (0048).  Also see 0033-0034, 0046 and 0053.
	However Kore et al. and Narayanan et al. do not explicitly appear to teach “sending parameter data associated with the monitoring of the parameter directly to a cloud server by a wireless transmitted of the dongle”
	Sandler et al. teaches a method for providing remote service for a local customer.  A remote representative is connected with a cloud controller (cloud server).  The cloud controller is in communication with an electronic device, thereby permitting the electronic device to communicate with the remote representative system.  Connecting a dongle in communication with the local customer system, with the electronic device and permitting, though the cloud control and the dongle, control and access to the local customer system by the remote representative system (0011).  As can be seen in figure 1b the dongle can be hardwired to the smartphone.  Therefore the examiner is interpreting the dongle hardwired to the smartphone as the dongle. Together they form a dongle that can from a direct wifi, 3g or 4g connection to a cloud as shown in figure 1b.


As per claim 13, Kore et al. further teaches, “The method set forth in claim 12 further comprising:
downloading firmware from the dongle and to a processor of the building equipment.”
Kore teaches, configuring the facility system device can include updating a firmware version of the facility system device.  The pass-through mode, can additionally be used to upgrade facility system device firmware.  For example the mobile device can download a newer version and provide the new version to the facility system device via the wireless connection (0044). Also see 0019, 0012, 0026 and 0060.
Kore further teaches, the tag can be used in a pass-through mode where the mobile device 102 can communicate directly with a controller of the facility system device upon activation of the tag by the mobile device 102. Communication with the controller can allow the 
As per claim 16, Kore et al. further teaches, “The method set forth in claim 12 further comprising: 
sending a service command by a user of a mobile device; 
wirelessly receiving the service command by the dongle; 
downloading the service command from the dongle to the processor.”
Kore et al. teaches a facility system device, receiving operating information at a mobile device from the facility system device via a wireless connection, displaying a menu associated with configuring the facility system device based on the operating information via the mobile device, and configuring the facility system device based on user input made using the displayed menu (0009).  Also see 0012, 0025, 0034, 0035, 0053, 0055 and 0060.
As per claim 17, Kore et al. further teaches, “The method set forth in claim 12, wherein the building equipment system is an elevator system and the remote communication enables uploading of data from the elevator system and to the mobile device.”
Kore et al. teaches that the facility system can be an elevator system (0021).  Kore et al. further teaches, hardware device 206 (dongle) can receive operating information associated with the facility system device 204 from the facility system device.  Then the mobile device 202 can receive the operating information from the hardware device (0060).  User may collect operating information from the facility system device, such a history, live events, battery events and other information (0048).  Also see 0053.

As per claim 18, Kore et al. further teaches, “The method set forth in claim 17, wherein the data is an elevator floor map.”
Kore et al. teaches that configured facility system devices include determining information regarding facility system devices (0012).  Upon receiving operating information the use can view the operating information via the display of the mobile device.  Display the operating information includes displaying a menu associated with configuring the facility system device (0034-0035).  User may collect operating information from the facility system device, such a history, live events, battery events and other information (0048).  Also see 0053. Kore also teaches that the facility system device can be an elevator system (0021).
The examiner states it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, for the collected operating information collected by Kore et al. of an elevator system to include an elevator floor map.  Since one is able to view a menu of operating information to configure an elevator system, it would have been obvious for this menu to include elevator floor map.  This would allow the system to determine and display what floor the elevator is on and would have been obvious to try. 
As per claims 19-20, claims 19-20 contain similar limitation to claims 1 and 8.  Therefore claims 19-20 are rejected for the same reasons as claims 1 and 8.

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Regarding 35 U.S.C. § 103 rejections of claims 1 and 12 the applicant states that Kore does not disclose “monitoring a parameter of the building equipment system enabled by the downloading of the firmware.”  The examiner agrees.  As stated in the rejection this limitation is taught by Kore et al. in view of Remis et al. Applicant further states that Remis by simply stating “firmware of a device enables monitoring of the device” is not the limitation of claim 1 which states “monitoring a parameter of the building equipment system enabled by the downloading of the firmware.”.  Again the examiner states that Remis is not being used as a single reference to teach the limitation.  The limitation is taught by Kore et al. in view of Remis et al.  Kore et al. teaches the updating/downloading of firmware onto a device (0044).  Kore et al. further teaches the collection of operating information from a facility device, such as a history, live events, battery events and other information (0048).  However Kore et al. does not explicitly teach this monitoring is enabled by the downloading of the firmware.  However firmware that enables monitoring is taught by Remis et al.  Remis et al. teaches that a firmware is a type of software that provides, control, monitoring and other essential functions in an electronic device (0039).  Therefore firmware enables monitoring.  Downloading and updating firmware on a device will enable this monitoring.  Nowhere in said claim is it claimed that the device did not have monitoring already enabled by the firmware.  It’s the firmware that enables it.  Therefore updating the firmware can continue to enable it.  Without firmware monitoring would not be possible/enabled.  
Applicant further states that Narayanan does not disclose: “connecting the dongle to a USB port of the building equipment system”.  Applicant states that Narayanan describes “the wireless communication adaptor is a USB Bluetooth communication adaptor that connects to a USB port of the communication subsystem” and that this would not be an obvious feature to combine with Kore et al. Applicant further states that “the skilled person when face with the problem to be solved and absent of hindsight of the present invention would have no motivation to make such modification to Kore.  Moreover, Kore teaches away from such an arrangement.  For example, para [0055] describes that the facility system device may be installed in difficult to access locations and at para [0058] and [0059] it is described that the hardware device (i.e., dongle) may be attached to one or more other objects at a 
Narayanan et al. teaches a port monitoring system.  Paragraph 0031 states a wireless communication adapter may be coupled to the communication subsystem on the network device in order to provide wireless communication between the network device and the monitoring system.  The wireless communication adapter may be a wireless communication dongle that is configured to connect to a communication port provided by the communication system. The wireless communication adapter can be a USB Bluetooth communication adapter that connects to a USB port on the communication subsystem.  Therefore the USB wireless communication device of Narayanan et al. is dongle.  Narayanan et al. further teaches that a user may have difficulty visually inspecting the LEDs on switches at the bottom and/or top of the rack due to height of the rack, viewing angles to the LEDs being blocked by transceivers and cabling, and/or for a number of other issues known to the art and that the current invention is providing an improved port monitoring system.
In regards to Kore teaching away from the combination the examiner disagrees.  Paragraph 0056 of Kore states that the hardware device 206 can be adapted to be attached (e.g, removably attached) to the facility system device.  As stated above Narayanan et al. teaches a USB device that attached to the facility system.  There are many known ways to attach a device to a system and a USB is a well-known method as taught by Narayanan and would have been obvious to try.   Therefor the combination of Kore et al. and Narayanan et al in combination teach the above limitation. 
Lastly the application states that Sandler does not teach “sending parameter data associated with the monitoring of the parameter directly to a cloud server by a wireless transmitter of the dongle.  The applicant points to paragraph 11 and states that it describes a “remote representative system,” a “cloud controller,” “an electronic device,” “dongle” and “a local customer system,” wherein the 
For these reasons the rejections of claims 1 and 12 stand.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin (US 9,119,236 B1), teaches providing a control of a monitoring system (abstract).  Martin teaches that in a traditional monitoring system, one or more monitoring devices are controlled by firmware stored in the control panel.  The firmware is a full set of instructions that define all of the .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199